IN RE:

Craig Michael Mariutto
and Kaitlin Ward Mariutto

Debtors.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

CASE NO. 19-05919-JJG-7

MOTION FOR RELIEF FROM AUTOMATIC STAY
AND ABANDONMENT OF PROPERTY
WITH 30-DAY WAIVER

The Creditor, JPMorgan Chase Bank, National Association (hereafter “Creditor’”), hereby

moves the Court, pursuant to 11 U.S.C. §362(d) and §554, to lift the automatic stay and abandon
from the estate the following real property:

LOT NUMBERED 9 IN BLOCK 16 IN MARTINDALE’S LINCOLN PARK
ADDITION, THIRD SECTION, AN ADDITION TO THE CITY OF
INDIANAPOLIS, AS PER PLAT THEREOF RECORDED IN PLAT BOOK 10,
PAGE 74, IN THE OFFICE OF THE RECORDER OF MARION COUNTY,
INDIANA.

2436 N Alabama St, Indianapolis, IN 46205 — referred to as the “Property”.

In support of the motion, the Creditor states the following:

I.

2.

The Debtors filed a Chapter 7 case on August 10, 2019 — referred to as the “Petition Date.”

As of the Petition Date, the Creditor was the holder of a claim secured by the Property, more
particularly described in the Mortgage, a copy of which is attached as “Exhibit A”.

The above described Mortgage was given to secure a promissory note — referred to as the
“Note” — dated June 21, 2010 and made payable to Creditor in the original sum of
$145,889.00, a copy of which is attached as Exhibit "B".

The Mortgagee perfected an interest in the Property, more particularly described in the
Mortgage in the Office of the Recorder of Marion County, on August 13, 2010 as Instrument
Number A201000078306, evidence of perfection is attached within “Exhibit A”.

Debtors have failed to tender payments owing under the Note and Mortgage for the months of
July, 2019 through and including October, 2019 and as of October 8, 2019, the outstanding
principal of the Note was $121,288.80 and the outstanding interest was $2,159.30. Attached
hereto as Exhibit “C” is the Loan History.

The Property is burdensome to the estate and Is of inconsequential value and benefit to the
estate. Cause exists to lift the automatic stay since the interest of the Creditor is not being
adequately protected and per the terms of the Debtor’s Chapter 7 Statement of Intention, the
Debtors are surrendering their interest in the Property.

7. In the event the Creditor’s Motion is granted, Creditor requests that the provisions of
Bankruptcy Rule 4001(a)(3) be waived and said Order be immediately effective.

8. The Creditor hereby waives the right under 11 U.S.C. §362(e) to a hearing on this motion
within thirty (30) days of the date it is filed.

10. Creditor also moves the Court for an Order terminating the pending automatic stay to allow
Creditor to send to any party or parties who would have been subject to the automatic stay
any and all notices required by applicable state and/or federal Jaw or regulation.

11. Creditor further moves the Court to allow Creditor to take such actions with respect to the Real
Estate as are provided for under applicable non-bankruptcy law, including but not limited to
informing Debtor of any loan modification, short sale, or other loss mitigation options.

WHEREFORE, the Creditor moves the Court to enter an order lifting the automatic stay and
abandoning the Property, and granting such other relief as appropriate.

Dated: (O/ys f2arr ff,
. Fredric Latvrence, Attorney for Creditor

NELSON & FRANKENBERGER
550 Congressional Blvd., Suite 210
Carmel, Indiana 46032
Phone: 317/844-0106
Fax: 317/846-8782
E-mail: rick@nf-law.com

CERTIFICATE OF SERVICE

I hereby certify that on (OMS , acopy of the foregoing Motion for
Relief from Stay and to Abandon was filed electronically. Notice of this filing will be sent to the
following party/parties through the Court’s Electronic Case Filing System. Party/parties may access
this filing through the Court’s system.

 

e Sarah Lynn Fowler — sarah.fowler@mbcblaw.com, deidre.gastenveld@mbcblaw.com

e Michael J. Hebenstreit mjh@whzlaw.com, kdt@whzlaw.com;INS8@ecfcbis.com

e Michael W. Hile —mbhile@jacobsonhile.com, assistant@jacobsonhile.com

¢ Weston Erick Overturf wes.overturf@mbcblaw.com,
deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com

e U.S. Trustee — ustpregion!0.in.ecf@usdoj.gov

e Steven L. Yount  stevenyount@ameritech.net

 

I further certify that on [2-17 , acopy of the foregoing Motion for
Case 19-05919-JJG-7A Doc 25 Filed 10/15/19 EOD 10/15/19 15:23:24 Pg3of3

Relief from Stay and to Abandon was mailed by first-class U.S. Mail, postage prepaid and properly
addressed, to the following:

Craig Michael Mariutto
Kaitlin Ward Mariutto
2436 North Alabama Street
Indianapolis, IN 46205

Z yf
CZ . _

Fredric Lawrefice, Attorney for Creditor

 
